                                                                                  Received on 12/10/2020
Case 1:15-cr-00252-PKC-RML Document 1463 Filed 12/09/20 Page 1 of 2 PageID    #:Clerks
                                                                         in the   25645Office-S.M
                                                                                  12/09/20
                                                                                  9:00 a.m.
Case 1:15-cr-00252-PKC-RML Document 1463 Filed 12/09/20 Page 2 of 2 PageID #: 25646
